DETAILED ACTION

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a non-final, first office action in response to the application filed 22 November 2021.
Claims 1-19 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11183001 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the current application states:
a plurality of electric vehicle charging stations belonging to a plurality of charging station hosts, wherein each host controls one or more of the plurality of electric vehicle charging stations; and
a charging station network server that provides an interface that allows each of the plurality of hosts to define one or more pricing specifications for charging electric vehicles on one or more electric vehicle charging stations belonging to that host.

Claim 1 of US 11183001 states:
a plurality of electric vehicle charging stations belonging to a plurality of charging station hosts, wherein each host controls one or more of the plurality of electric vehicle charging stations; and
a charging station network server that provides a single interface that allows each of the plurality of hosts to:
define through the single interface a first access list that includes a first plurality of access identifiers that represent authorized access for use of a first plurality of electric vehicle charging stations belonging to that host, and define through the single interface a second access list that includes a second plurality of access identifiers that represent authorized access for use of a second plurality of electric vehicle charging stations belonging to that host, wherein the first plurality of electric vehicle charging stations and the second plurality of electric vehicle charging stations are different, wherein authorization to use the first plurality of electric vehicle charging stations belonging to that host is limited to the first plurality of access identifiers included on the first access list, and wherein authorization to use the second plurality of electric vehicle charging stations belonging to that host is limited to the second plurality of access identifiers included on the second access list, define through the single interface a first pricing specification for charging electric vehicles on the first plurality of electric vehicle charging stations belonging to that host, and define a second pricing specification for charging electric vehicles on the second plurality of electric vehicle charging stations belonging to that host, wherein the first pricing specification defines a first cost of use and that the first access list applies to the first pricing specification, and wherein the second pricing specification defines a second cost of use and that the second access list applies to the second pricing specification, and
apply the first and second pricing specification to the first and second plurality of electric vehicle charging stations belonging to that host respectively.
Claim 1 of US 11183001 differs since it further recites additional claim limitations including defining through a single interface first and second access lists that includes access identifiers that represent authorized access for use of electric vehicle charging stations belonging to that host, wherein the first plurality of electric vehicle charging stations and the second plurality of electric vehicle charging stations are different, wherein authorization to use the plurality of electric vehicle charging stations belonging to that host is limited to the plurality of access identifiers included on the access lists, and applying the first and second pricing specification to the first and second plurality of electric vehicle charging stations belonging to that host.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of US 11183001 by removing the limitations directed to defining through a single interface first and second access lists that includes access identifiers that represent authorized access for use of electric vehicle charging stations belonging to that host, wherein the first plurality of electric vehicle charging stations and the second plurality of electric vehicle charging stations are different, wherein authorization to use the plurality of electric vehicle charging stations belonging to that host is limited to the plurality of access identifiers included on the access lists, and applying the first and second pricing specification to the first and second plurality of electric vehicle charging stations belonging to that host, resulting generally in the claims of the present application since the claims of the present application and the claim recited in US 11183001 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim 2 of the current application states, “wherein the charging station network server further communicates the one or more pricing specifications to appropriate ones of the electric vehicle charging stations, wherein the plurality of electric vehicle charging stations displays the pricing according to received pricing specifications,” which is substantially recited in claim 2 of US 11183001.

Claim 3 of the current application states, “wherein the interface allows each host to define the one or more pricing specifications based on one or more of time of day and date,” which is substantially recited in claim 3 of US 11183001.


Claim 4 of the current application states, “wherein the interface allows each host to define the one or more pricing specifications based on identity of vehicle operators using the electric vehicle charging stations belonging to that host,” which is substantially recited in claim 1 of US 11183001.

Claim 5 of the current application states, “wherein the interface allows each host to specify, for each of the electric vehicle charging stations belonging to that host, restricted access status of that electric vehicle charging station based on one or more of time of day and date,” which is substantially recited in claim 4 of US 11183001.

Claim 6 of the current application states, “wherein the interface allows each host to exclude one or more vehicle operators from paying for charging service,” which is substantially recited in claim 5 of US 11183001.


Claim 7 of the current application states, “wherein the exclusion is based on one or more of time of day and date,” which is substantially recited in claim 6 of US 11183001.

Claim 8 of the current application states:
Providing an interface that includes a set of one or more input controls to allow each of a plurality of charging station hosts to define one or more pricing specifications for charging electric vehicles at one or more charging stations, wherein each host controls one or more charging stations;
Receiving input through the set of input controls from one of the plurality of hosts, the input defining a pricing specification for one or more charging stations belonging to that host; and
Applying the pricing specification defined by the input such that a cost of charging electric vehicles using the one or more charging stations is calculated according to the pricing specification.

Claim 1 of US 11183001 states:
a plurality of electric vehicle charging stations belonging to a plurality of charging station hosts, wherein each host controls one or more of the plurality of electric vehicle charging stations; and
a charging station network server that provides a single interface that allows each of the plurality of hosts to:
define through the single interface a first access list that includes a first plurality of access identifiers that represent authorized access for use of a first plurality of electric vehicle charging stations belonging to that host, and define through the single interface a second access list that includes a second plurality of access identifiers that represent authorized access for use of a second plurality of electric vehicle charging stations belonging to that host, wherein the first plurality of electric vehicle charging stations and the second plurality of electric vehicle charging stations are different, wherein authorization to use the first plurality of electric vehicle charging stations belonging to that host is limited to the first plurality of access identifiers included on the first access list, and wherein authorization to use the second plurality of electric vehicle charging stations belonging to that host is limited to the second plurality of access identifiers included on the second access list, define through the single interface a first pricing specification for charging electric vehicles on the first plurality of electric vehicle charging stations belonging to that host, and define a second pricing specification for charging electric vehicles on the second plurality of electric vehicle charging stations belonging to that host, wherein the first pricing specification defines a first cost of use and that the first access list applies to the first pricing specification, and wherein the second pricing specification defines a second cost of use and that the second access list applies to the second pricing specification, and
apply the first and second pricing specification to the first and second plurality of electric vehicle charging stations belonging to that host respectively.
Claim 1 of US 11183001 differs since it further recites additional claim limitations including a plurality of electric vehicle charging stations belonging to a plurality of charging station hosts, wherein each host controls one or more of the plurality of electric vehicle charging stations; defining through a single interface first and second access lists that includes access identifiers that represent authorized access for use of electric vehicle charging stations belonging to that host, wherein the first plurality of electric vehicle charging stations and the second plurality of electric vehicle charging stations are different, and wherein authorization to use the plurality of electric vehicle charging stations belonging to that host is limited to the plurality of access identifiers included on the access lists.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of US 11183001 by removing the limitations directed to a plurality of electric vehicle charging stations belonging to a plurality of charging station hosts, wherein each host controls one or more of the plurality of electric vehicle charging stations; defining through a single interface first and second access lists that includes access identifiers that represent authorized access for use of electric vehicle charging stations belonging to that host, wherein the first plurality of electric vehicle charging stations and the second plurality of electric vehicle charging stations are different, and wherein authorization to use the plurality of electric vehicle charging stations belonging to that host is limited to the plurality of access identifiers included on the access lists, resulting generally in the claims of the present application since the claims of the present application and the claim recited in US 11183001 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim 9 of the current application states, “wherein the set of one or more input controls includes one or more input controls to allow each host to define a price for one or more charging stations belonging to that host,” which is substantially recited in claim 1 of US 11183001.

Claim 10 of the current application states, “wherein the set of one or more input controls includes one or more input controls to allow each host to define a price for one or more of per charging session, per an amount of time, and per an amount of energy consumed for one or more charging stations belonging to that host,” which is substantially recited in claim 1 of US 11183001.


Claim 11 of the current application states, “wherein the set of one or more input controls includes one or more controls to allow each host to define one or more prices for one or more time of days for one or more charging stations belonging to that host,” which is substantially recited in claim 3 of US 11183001.

Claim 12 of the current application states, “wherein the set of one or more input controls includes one or more controls to allow each host to define one or more prices for one or more charging stations belonging to that host based on one or more access identifiers,” which is substantially recited in claim 1 of US 11183001.

Claim 13 of the current application states, “wherein the interface further includes one or more input controls to allow each host to define one or more of its charging stations as operating in restricted mode,” which is substantially recited in claim 4 of US 11183001.

Claims 14-19 of the current rejection recite similar subject matter of claims 8-13, and thus are taught by US 11183001 for similar reasons.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the included Office Actions will be considered, however any cited references in those actions will not be considered unless separately recited in on the IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a plurality of electric vehicle charging stations belonging to a plurality of charging station hosts, wherein each host controls one or more of the plurality of electric vehicle charging stations; and a charging station network server that provides an interface that allows each of the plurality of hosts to define one or more pricing specifications for charging electric vehicles on one or more electric vehicle charging stations belonging to that host.
The limitations of hosts controlling their charging stations, and hosts to defining one or more pricing specifications for charging electric vehicles on one or more electric vehicle charging stations belonging to that host; as drafted, under the broadest reasonable interpretation, encompass the management of commerical activities (including managing business relations and sales activities) and fundamental economic practice, with the use of generic computer elements and machines as tools.  That is, other than reciting the use of generic computer and machines (a plurality of charging stations, a charging network server, an interface) as tools, the claim recites.  For example, hosts controlling their own charging stations, encompass a service provider operating and providing their services, which is the management of commerical activities and fundamental economic practice.  In addition, hosts defining one or more pricing specifications for charging electric vehicles on one or more electric vehicle charging stations belonging to that host, encompasses service providers setting the price for services they provide, which is both the management of commerical activities and the fundamental economic practice of price setting.  Thus, the claims recite elements that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements and machines (a plurality of charging stations, a charging network server, an interface) as tools to carry out the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not directed to patent eligible subject matter.
The dependent claims 2-7, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  For example, the claims further recite communicating the pricing specification over a network and displaying the pricing, which is deemed extrasolution activity of transmitting data and presenting offers that does not integrate the abstract idea into a practical application; and recites well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”) (Claim 2).  In addition, the claims further recite setting the pricing based on time of day and date, which is deemed a further recitation of setting a price, which recites the abstract idea of claim 1 (claim 3).  In addition, the claims further recite setting the pricing based on the operator identity, which recites the abstract idea of claim 1 (claim 4).  In addition, the claims further recite setting a restricted access status of a charging station, which is merely managing the business relations and sales activities, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claim 5).  In addition, the claims further recite excluding users from paying, which is merely managing the business relations and sales activities, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claims 6 and 7).

Claims 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing an interface that includes a set of one or more input controls to allow each of a plurality of charging station hosts to define one or more pricing specifications for charging electric vehicles at one or more charging stations, wherein each host controls one or more charging stations; receiving input through the set of input controls from one of the plurality of hosts, the input defining a pricing specification for one or more charging stations belonging to that host; and applying the pricing specification defined by the input such that a cost of charging electric vehicles using the one or more charging stations is calculated according to the pricing specification.
The limitations providing an interface that includes a set of one or more input controls to allow each of a plurality of charging station hosts to define one or more pricing specifications, wherein each host controls one or more charging stations; receiving input defining a pricing specification for one or more charging stations belonging to that host; and applying the pricing specification such that a cost of charging electric vehicles is calculated according to the pricing specification; as drafted, under the broadest reasonable interpretation, encompass the management of commerical activities (including managing business relations and sales activities) and fundamental economic practice, with the use of generic computer elements and machines as tools.  That is, other than reciting the use of generic computer and machines (an interface, charging stations) as tools, the claim recites.  For example, providing an interface that includes a set of one or more input controls to allow each of a plurality of charging station hosts to define one or more pricing specifications, encompass service providers setting and providing their pricing for services, which is both the management of commerical activities and the fundamental economic practice of price setting.  In addition, hosts controlling their own charging stations, encompass a service provider operating and providing their services, which is the management of commerical activities and fundamental economic practice.  In addition, receiving a pricing specification and applying the pricing specification such that a cost of charging electric vehicles is calculated according to the pricing specification, encompass service providers setting and providing their pricing for services, which is both the management of commerical activities and the fundamental economic practice of price setting.    Thus, the claims recite elements that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements and machines (an interface, charging stations) as tools to carry out the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not directed to patent eligible subject matter.
The dependent claims 9-13 and 15-19, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  For example, the claims further recite allowing each host to define the pricing of their stations, which recites the abstract idea of claims 8 and 13 (claims 9 and 15).  In addition, the claims further recite allowing hosts to define the price for charging sessions based on the time, energy consumed, time of day, and access identifiers, which recites the abstract idea of claims 8 and 13 (claims 10-12 and 16-18).  In addition, the claims further recite operating stations in restricted mode, which is merely managing the business relations and sales activities, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claims 13 and 19).

Claims 14-19 require a computer readable store medium, which stores a program. The specification does not set forth what constitutes a computer readable medium, and therefore , in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim,  said medium could be directed towards a  transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356 57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 4, 8-12, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pudar et al. (US 2009/0210357 A1) (Hereinafter Pudar).

With respect to claim 1, Pudar teaches:
A plurality of electric vehicle charging stations belonging to a plurality of charging station hosts, wherein each host controls one or more of the plurality of electric vehicle charging stations (See at least paragraphs 5, 6, 20, 21, 23, 27, 29, 46, 47, 62, 75 and 76 which describe a plurality of charging stations owned and controlled by a plurality of charging station hosts).
A charging station network server that provides an interface that allows each of the plurality of hosts to define one or more pricing specifications for charging electric vehicles on one or more electric vehicle charging stations belonging to that host (See at least paragraphs 23, 24, 29, 40, 42, 46, 47, 49, 51, 62, 65 and 72 which describe a central server that monitors all of the plurality of pumps, wherein each power provider is able to provide to the server their rates for electricity at their pumps).

With respect to claim 3, Pudar discloses all of the limitations of claim 1 as stated above.  In addition, Pudar teaches:
Wherein the interface allows each host to define the one or more pricing specifications based on one or more of time of day and date (See at least paragraphs 24, 40, 49, 62, 71, 72 and 74 which describe setting the rates for energy charging based on the time of the recharging).

With respect to claim 4, Pudar discloses all of the limitations of claim 1 as stated above.  In addition, Pudar teaches:
Wherein the interface allows each host to define the one or more pricing specifications based on identity of vehicle operators using the electric vehicle charging stations belonging to that host (See at least paragraph 65 which describes setting a roaming rate for a particular vehicle).

With respect to claims 8 and 14, Pudar teaches:
Providing an interface that includes a set of one or more input controls to allow each of a plurality of charging station hosts to define one or more pricing specifications for charging electric vehicles at one or more charging stations, wherein each host controls one or more charging stations (See at least paragraphs 23, 24, 29, 40, 42, 46, 47, 49, 51, 62, 65 and 72 which describe a central server that monitors all of the plurality of pumps, wherein each power provider is able to provide to the server their rates for electricity at their pumps).
Receiving input through the set of input controls from one of the plurality of hosts, the input defining a pricing specification for one or more charging stations belonging to that host (See at least paragraphs 23, 24, 29, 40, 42, 46, 47, 49, 51, 62, 65 and 72 which describe a central server that monitors all of the plurality of pumps, wherein each power provider is able to provide to the server their rates for electricity at their pumps, and wherein this rates are sent to the pumps for users to view).
Applying the pricing specification defined by the input such that a cost of charging electric vehicles using the one or more charging stations is calculated according to the pricing specification (See at least paragraphs 23, 24, 29, 40, 42, 46, 47, 49, 51, 62, 65 and 72 which describe a central server that monitors all of the plurality of pumps, wherein each power provider is able to provide to the server their rates for electricity at their pumps, and wherein this rates are sent to the pumps for users to view).

With respect to claims 9 and 15, Pudar discloses all of the limitations of claims 8 and 14 as stated above.  In addition, Pudar teaches:
Wherein the set of one or more input controls includes one or more input controls to allow each host to define a price for one or more charging stations belonging to that host (See at least paragraphs 23, 24, 29, 40, 42, 46, 47, 49, 51, 62, 65 and 72 which describe a central server that monitors all of the plurality of pumps, wherein each power provider is able to provide to the server their rates for electricity at their pumps, and wherein this rates are sent to the pumps for users to view).

With respect to claims 10 and 16, Pudar discloses all of the limitations of claims 8 and 14 as stated above.  In addition, Pudar teaches:
Wherein the set of one or more input controls includes one or more input controls to allow each host to define a price for one or more of per charging session, per an amount of time, and per an amount of energy consumed for one or more charging stations belonging to that host (See at least paragraphs 24, 40, 49, 62, 71, 72 and 74 which describe setting the rates for energy charging based on the time of the recharging).

With respect to claims 11 and 17, Pudar discloses all of the limitations of claims 8 and 14 as stated above.  In addition, Pudar teaches:
Wherein the set of one or more input controls includes one or more controls to allow each host to define one or more prices for one or more time of days for one or more charging stations belonging to that host (See at least paragraphs 24, 40, 49, 62, 71, 72 and 74 which describe setting the rates for energy charging based on the time of the recharging).

With respect to claims 12 and 18, Pudar discloses all of the limitations of claims 8 and 14 as stated above.  In addition, Pudar teaches:
Wherein the set of one or more input controls includes one or more controls to allow each host to define one or more prices for one or more charging stations belonging to that host based on one or more access identifiers (See at least paragraph 65 which describes setting a roaming rate for a particular vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pudar as applied to claim 1 as stated above, and further in view of Pollack et al. (US 2009/0043520 A1) (hereinafter Pollack).

With respect to claim 2, Pudar discloses all of the limitations of claim 1 as stated above.  Pudar does not explicitly disclose the following, however Pollack teaches:
Wherein the charging station network server further communicates the one or more pricing specifications to appropriate ones of the electric vehicle charging stations, wherein the plurality of electric vehicle charging stations displays the pricing according to received pricing specifications (See at least paragraphs 181-187 and claims 1 and 7 which describe a vehicle charging station, wherein the vehicle charging station retrieves the pricing specification for electricity and displays it for the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of managing a plurality of pumps by a plurality of hosts using a single interface of Pudar, with the system and method of providing an electric vehicle charging station with a display, wherein the station collects and displays the utility rates for the electricity for the user of Pollack.  By displaying the prices of electricity on the station, a user would be able to determine if they want to charge their vehicle or not.  This would predictably allow for more consumer choice in the determination of buy a product.

Claims 5-7, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pudar as applied to claims 1, 4, 8 and 14 as stated above, and further in view of Hafner et al. (US 2009/0313174 A1) (hereinafter Hafner).

With respect to claim 5, Pudar discloses all of the limitations of claims 1 and 4 as stated above.  Pudar does not explicitly disclose the following, however Hafner teaches:
Wherein the interface allows each host to specify, for each of the electric vehicle charging stations belonging to that host, restricted access status of that electric vehicle charging station based on one or more of time of day and date (See at least paragraphs 62, 63, 82, 87, 89, 95, 96, 126, 127 and 128 which describe setting up a restrictions for a pump by the pumps owner, wherein the restrictions concern the time of day that the pump can be used).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of managing a plurality of pumps by a plurality of hosts using a single interface of Pudar, with the system and method of controlling energy pumps for recharging electric vehicles, wherein the owner of the pump is able to place restrictions on access to the pump, based on the time of day of Hafner.  By restricting access to a pump based on the time of day, the owner of the pump can control the usage of the pump.  This would allow the owner to use the pump during a time period, preventing others from using it.

With respect to claim 6, Pudar discloses all of the limitations of claims 1 and 4 as stated above.  Pudar does not explicitly disclose the following, however Hafner teaches:
Wherein the interface allows each host to exclude one or more vehicle operators from paying for charging service (See at least paragraphs 62, 63, 82, 87, 89, 95, 96, 126, 127 and 128 which describe setting up restrictions for a pump by the pumps owner, wherein the restrictions concern the time of day that the pump can be used).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of managing a plurality of pumps by a plurality of hosts using a single interface of Pudar, with the system and method of controlling energy pumps for recharging electric vehicles, wherein the owner of the pump is able to place restrictions on access to the pump, based on the time of day of Hafner.  By restricting access to a pump based on the time of day, the owner of the pump can control the usage of the pump.  This would allow the owner to use the pump during a time period, preventing others from using it.

With respect to claim 7, the combination of Pudar and Hafner discloses all of the limitations of claims 1, 4 and 6 as stated above.  In addition, Hafner teaches:
Wherein the exclusion is based on one or more of time of day and date (See at least paragraphs 62, 63, 82, 87, 89, 95, 96, 126, 127 and 128 which describe setting up restrictions for a pump by the pumps owner, wherein the restrictions concern the time of day that the pump can be used).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of managing a plurality of pumps by a plurality of hosts using a single interface of Pudar, with the system and method of controlling energy pumps for recharging electric vehicles, wherein the owner of the pump is able to place restrictions on access to the pump, based on the time of day of Hafner.  By restricting access to a pump based on the time of day, the owner of the pump can control the usage of the pump.  This would allow the owner to use the pump during a time period, preventing others from using it.

With respect to claims 13 and 19, Pudar discloses all of the limitations of claims 8 and 14 as stated above.  Pudar does not explicitly disclose the following, however Hafner teaches:
Wherein the interface further includes one or more input controls to allow each host to define one or more of its charging stations as operating in restricted mode  (See at least paragraphs 62, 63, 82, 87, 89, 95, 96, 126, 127 and 128 which describe setting up restrictions for a pump by the pumps owner, wherein the restrictions concern the time of day that the pump can be used).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of managing a plurality of pumps by a plurality of hosts using a single interface of Pudar, with the system and method of controlling energy pumps for recharging electric vehicles, wherein the owner of the pump is able to place restrictions on access to the pump, based on the time of day of Hafner.  By restricting access to a pump based on the time of day, the owner of the pump can control the usage of the pump.  This would allow the owner to use the pump during a time period, preventing others from using it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
4 November 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628